          Case 4:20-cv-00169-RM Document 183 Filed 08/02/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Jeremy Pinson,                                 No. CV-20-00169-TUC-RM
12
                    Plaintiff,                      ORDER
13
     v.
14
     Unknown Othon, et al.,
15
                    Defendants.
16
17            Pending before the Court is Sergio Arreola’s Motion for Reconsideration (Doc.
18   182) of the Court’s December 17, 2020 Order denying Plaintiff’s Motion for Preliminary
19   Injunction and denying all Motions to Intervene filed by inmates at the United States
20   Penitentiary in Tucson, Arizona (Doc. 137). Movant Sergio Arreola’s Motion for
21   Reconsideration will be denied as untimely.
22            Unless good cause is shown, a motion for reconsideration must be filed within
23   fourteen (14) days of the filing of the Order that is the subject of the motion for
24   reconsideration. LRCiv 7.2(g)(2). Furthermore, “the Court will ordinarily deny a motion
25   for reconsideration of an Order absent a showing of manifest error or a showing of new
26   facts or legal authority that could not have been brought to its attention earlier with
27   reasonable diligence.” LRCiv 7.2(g)(1).
28
      Case 4:20-cv-00169-RM Document 183 Filed 08/02/21 Page 2 of 2



 1          In his Motion for Reconsideration, which was filed on July 19, 2021, Movant
 2   Arreola asserts that he was placed in the SHU on May 7, 2021 and that he lacked access
 3   to his legal papers during that time. (Doc. 182.) This does not constitute good cause for
 4   extending the 14-day deadline for filing a motion for reconsideration, as the Order at
 5   issue was filed on December 17, 2020—nearly five months before Arreola asserts that he
 6   was placed in the SHU. Arreola provides no other explanation for the untimeliness of the
 7   Motion for Reconsideration. Furthermore, he does not contest the basis for the Court’s
 8   December 17, 2020 denial of the Motions to Intervene or any of the Court’s other
 9   findings in that Order. Thus, Arreola has not shown manifest error or new facts or legal
10   authority that could not have been raised earlier.
11          Accordingly,
12          IT IS ORDERED that Sergio Arreola’s Motion for Reconsideration (Doc. 182) is
13   denied.
14          Dated this 30th day of July, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
